DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/21/20 is acknowledged.  The traversal is on the ground(s) that the subject matter of the two groups is linked by an inventive concept and as a result significant search efforts would not be needed. Therefore no search burden exists for the Examiner. This is not found persuasive because while the two groups fall generally in the same field of endeavor the two inventive concepts provide two different systems/method of delivering insulin to a patient. In Group I, the system requires a specific sponge/foam material that provides specific functions to the method such as trapping insulin aggregates, and trapping bubbles in the insulin while also providing for a more specific type of foam with specific characteristics to be used. In contrast, the method of Group II requires the use of two heparin depots that is further described to have two different heparin amounts to be delivered with the insulin. While it is not disputed that there is some general overlap, such as the overall concept of delivering insulin or delivery of a site-loss mitigating element, the two Groups diverge in the methodology in which they approach the delivery such that different searches would be required to determine allowability of each of the Groups.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/20.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid conduit and first tab of the cap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The specification appears to describe and provide support for both these features and they may be seen in the drawings, however, because there is no label denoted for these items, it is unclear exactly which structures are intended to be construed as the fluid conduit and the first tab. Labeling the drawings would be helpful in providing clarity to the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 7 recite “a medication reservoir”, however it appears that claim 1 already recites a medication reservoir. Therefore, it is unclear whether the medication reservoir of claim 6 and 7 are different or the same as the one already recited in claim 1. For purposes of examination, it will be interpreted that the medication reservoir of claim 6 and 7 are the same as the medication reservoir of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 6, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (US 2015/0112302 A1).
With regard to claim 1 and 8, Chattaraj discloses a system and method of making the system for delivering insulin to a diabetic patient at a single site of infusion (Fig. 1), the system comprising:  5a fluid conduit (Fig. 1, tubing) adapted to transport an insulin solution from a medication reservoir (barrel) to the diabetic patient; a depot (see at catheter hub, [0010]) in operable contact with the fluid conduit and having a foam/sponge material disposed therein ([0010]), wherein the foam/sponge material: comprises a plurality of interconnected hollow voids (inherent property of a sponge); absorbs an aqueous solution so as to saturate the foam material by at least 95% in a time between 0.1 and 1 minute [0010], saturated with heparin);  15traps insulin aggregates that form in insulin solutions (insulin runs through the sponge material and thus the material would inhibit the flow of the insulin in some way); and traps air bubbles that form in insulin solutions (as insulin flows through sponge, the flow of the insulin would be disrupted resulting in reduced air bubbles); and a cannula (fig. 1, cannula), wherein the cannula is: in operable contact with the fluid conduit and the depot; and adapted for subcutaneous insertion into a tissue of a diabetic patient at the 20single site of infusion.
Chattaraj does not explicitly disclose the specific pore size/porosity/density of the sponge however, it would be prima facie obvious for one of ordinary skill in the art to optimize the sponge or foam being used to 10comprises pores having sizes between 0.1 and 5 mm; comprises a porosity between 50 and 95%; comprises a dry density of between 0.1 and 1.5 grams per cubic inch because Chattaraj teaches using the sponge foam in the same manner as the present invention for the delivery of heparin, and thus provides a foam/sponge that would be capable of having the same properties. Optimizing the foam/sponge to have the specific pore size/porosity/density would not alter the overall function of the device. 
With regard to claim 2 and 9, Chattaraj discloses further comprising a site-loss mitigating agent (heparin, [0010]) disposed in the depot, wherein: the site-loss mitigating agent is adapted to contact the insulin solution as the insulin 25solution flows through the depot ([0010]); and the site-loss mitigating agent inhibits at least one of: coagulation at the site of infusion, inflammation at the site of infusion, and encapsulation of the cannula at the site of infusion ([0010]).
With regard to claim 3 and 10, Chattaraj discloses the site-loss mitigating agent comprises heparin in an amount sufficient to inhibit inflammation at the single site of infusions for at least 4 days ([0009]).
With regard to claim 6, Chattaraj discloses the system comprises: a medication reservoir (barrel in Fig. 1) comprising an insulin solution ([0010]). 
With regard to claim 11, Chattaraj discloses human insulin ([0015]). 

Claim 4, 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (US 2015/0112302 A1) in view of Joseph et al. (US 6,471,689 B1).
With regard to claim 4, 5, 12, Chattaraj discloses the claimed invention except for a membrane. 
Joseph teaches the delivery of insulin and further including a membrane within the flow path (Col 9, lines 22-43) where the membrane is able to filter/trap particles in the insulin and trap aggregates (Col 9, lines 22-43) and has a pore size of between 1um to 10um (Col 9, lines 1-21) using a material of PTFE, for example (Col 9, lines 1-21).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chattaraj with the membrane as taught by Joseph for the purpose of controlling insulin delivery (Col. 9, lines 21-43). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (US 2015/0112302 A1) in view of Plishka (US 2008/0097407 A1).


With regard to claim 7, Chattaraj discloses a medication reservoir comprising an insulin solution (Fig. 1, barrel); a cap (tubing connector) for coupling the medication reservoir to the fluid conduit; a housing engagement member comprising a detent or a thread projecting 20outward from a cylindrical external surface of the cap (see annotated Fig below) and adapted to engage an engagement member disposed in a housing recess within an insulin infusion device ([0044]), wherein the cap connects with the fluid medication reservoir and both the cap and the fluid medication reservoir at least partially fit inside the housing recess of the infusion device and are insertable and removable from the housing recess within the infusion 25device upon rotation of the cap; a conduit cavity (see Fig below) disposed in the cap and adapted to secure the fluid conduit to the cap; a first tab (see Fig. below) disposed on the cap so as to provide a first surface for a user to grip and twist the cap to engage the cap with the infusion device upon rotation of the cap, wherein the first tab projects outward from the cap such that the first surface of the first tab is disposed in an 30orientation perpendicular to a plane defined by the circumference of the cap ([0044]).

    PNG
    media_image1.png
    239
    271
    media_image1.png
    Greyscale


	However, Chattaraj does not disclose a vent. 
	Plishka teaches a connector (Fig. 4) that includes 65a vent (42) disposed in the cap that permits the passage of air and simultaneously inhibits the passage of fluids so as to permit fluid resistant venting of air through the vent and equalization of pressure inside the infusion device to atmospheric pressure outside the infusion device ([0035]). Theses vent holes could be added to the connector cap of Chattaraj in order to allow for air to be vented to ambient atmosphere to promote flow within the connector. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chattaraj with the vent as taught by Plishka for the purpose of allowing for air to be vented to ambient atmosphere to promote flow within the connector. 
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783